Department No. 2, Myrick, J.:
Plaintiff had judgment; defendant moved for a new trial, which was denied, and defendant appealed.
On the trial in the Court below, plaintiff Williams testified as to the amount duo plaintiff from defendant on account of advances, and that the agreement signed by defendant, ending the joint adventure, was drawn according to their verbal understanding. ■ Defendant testified that it was not according to their understanding. Here was a direct conflict of evidence. The Court below found in favor of plaintiff, and rendered judgment accordingly. In such case this Court Avill not disturb the judg-ment.
The objection that the findings do not support the judgment, in that the Court did not find as to the alleged mistake, is fully answered by the finding of the Court “ that all the facts set forth in the complaint are true; ” and by the fourth finding. The facts set forth in the complaint, (transcript, folios 9 to 11) are entirely inconsistent with the mistake alleged in the answer. If the allegations of the complaint are true, there could be no such mistake.
Judgment and order affirmed.
Thornton, P. J., and Sharpstein, J., concurred.